UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2016 Item 1: Schedule of Investments Vanguard Market Liquidity Fund Schedule of Investments (unaudited) As of November 30, 2016 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (26.8%) United States Treasury Bill 0.270% 12/8/16 35,471 35,470 United States Treasury Bill 0.305% 12/15/16 1,500,000 1,499,910 United States Treasury Bill 0.516% 2/16/17 1,000,000 999,050 United States Treasury Bill 0.491% 3/2/17 2,000,000 1,997,580 United States Treasury Bill 0.501% 3/23/17 1,500,000 1,497,690 United States Treasury Bill 0.496% 4/13/17 990,000 988,099 United States Treasury Bill 0.471% 4/20/17 750,000 748,410 United States Treasury Bill 0.476% 4/27/17 750,000 748,313 United States Treasury Bill 0.501% 5/4/17 750,000 748,155 United States Treasury Bill 0.536% 5/11/17 500,000 498,725 United States Treasury Bill 0.607% 5/25/17 1,500,000 1,495,770 2 United States Treasury Floating Rate Note 0.575% 1/31/17 1,557,300 1,557,705 2 United States Treasury Floating Rate Note 0.661% 10/31/18 500,000 500,010 Total U.S. Government and Agency Obligations (Cost $13,314,839) Commercial Paper (25.5%) Bank Holding Company (0.7%) 3 ABN Amro Funding USA LLC 1.003% 12/16/16 18,000 17,992 3 ABN Amro Funding USA LLC 0.973% 12/19/16 69,750 69,713 3 ABN Amro Funding USA LLC 1.003% 12/20/16 50,000 49,987 3 ABN Amro Funding USA LLC 1.024% 12/22/16 63,500 63,481 3 ABN Amro Funding USA LLC 0.983% 1/3/17 83,750 83,700 3 ABN Amro Funding USA LLC 1.024% 1/4/17 46,250 46,222 3 ABN Amro Funding USA LLC 1.024% 1/6/17 23,500 23,475 Finance—Auto (0.6%) Toyota Motor Credit Corp. 0.883% 12/8/16 31,000 30,997 Toyota Motor Credit Corp. 0.873% 12/13/16 27,500 27,496 Toyota Motor Credit Corp. 0.873% 12/14/16 27,500 27,495 Toyota Motor Credit Corp. 0.883% 12/19/16 42,000 41,989 Toyota Motor Credit Corp. 0.883% 12/20/16 24,250 24,244 Toyota Motor Credit Corp. 0.681% 12/22/16 12,750 12,746 Toyota Motor Credit Corp. 0.923% 1/10/17 46,500 46,467 Toyota Motor Credit Corp. 0.913% 1/24/17 15,700 15,685 Toyota Motor Credit Corp. 1.004% 3/2/17 44,750 44,639 Toyota Motor Credit Corp. 1.046% 5/8/17 38,300 38,107 Foreign Banks (16.0%) 2,3 Australia & New Zealand Banking Group Ltd. 1.156% 1/30/17 128,000 128,035 2,3 Australia & New Zealand Banking Group Ltd. 1.103% 3/6/17 204,000 204,090 3 Australia & New Zealand Banking Group Ltd. 1.167% 3/20/17 76,750 76,472 3 Australia & New Zealand Banking Group Ltd. 1.167% 3/21/17 75,000 74,726 3 Australia & New Zealand Banking Group Ltd. 1.157% 3/23/17 184,400 183,721 2,3 Bank of Nova Scotia 1.153% 1/26/17 100,000 99,995 2,3 Commonwealth Bank of Australia 0.933% 1/9/17 200,000 200,016 2,3 Commonwealth Bank of Australia 1.160% 3/17/17 200,000 200,146 2,3 Commonwealth Bank of Australia 1.212% 6/21/17 92,000 92,100 2,3 Commonwealth Bank of Australia 1.226% 6/30/17 131,500 131,629 2,3 Commonwealth Bank of Australia 1.181% 8/3/17 105,750 105,775 2,3 Commonwealth Bank of Australia 1.286% 9/25/17 64,500 64,590 Credit Agricole Corporate & Investment Bank (New York Branch) 0.310% 12/1/16 962,000 961,990 3 Danske Corp. 0.933% 12/8/16 106,000 105,978 3 Danske Corp. 0.933% 12/9/16 53,000 52,987 3 Danske Corp. 0.953% 12/14/16 100,000 99,980 3 Danske Corp. 0.983% 1/10/17 27,000 26,981 3 DNB Bank ASA 0.853% 2/10/17 174,000 173,699 ING US Funding LLC 0.933% 12/7/16 250,000 249,980 ING US Funding LLC 0.942% 12/8/16 106,500 106,489 3 National Australia Bank Ltd. 0.300% 12/1/16 1,200,000 1,199,988 2,3 National Australia Bank Ltd. 1.137% 4/10/17 109,500 109,584 2,3 National Australia Bank Ltd. 0.962% 8/4/17 78,250 78,223 3 Nordea Bank AB 0.858% 1/23/17 200,000 199,738 3 Nordea Bank AB 0.852% 1/27/17 200,000 199,720 3 Nordea Bank AB 0.852% 1/30/17 100,000 99,828 3 Nordea Bank AB 1.207% 3/16/17 250,000 249,335 3 Skandinaviska Enskilda Banken AB 0.863% 1/24/17 249,000 248,669 3 Skandinaviska Enskilda Banken AB 0.984% 2/28/17 79,250 79,053 3 Societe Generale SA 0.430% 12/2/16 505,000 504,990 3 Societe Generale SA 0.430% 12/5/16 450,000 449,973 3 Sumitomo Mitsui Banking Corp. 1.003% 1/3/17 93,100 93,045 3 Sumitomo Mitsui Banking Corp. 1.003% 1/4/17 125,000 124,924 3 Sumitomo Mitsui Banking Corp. 0.872% 1/26/17 198,700 198,503 3 Svenska Handelsbanken AB 1.207% 3/16/17 100,000 99,641 3 Westpac Banking Corp. 0.781% 12/19/16 160,570 160,485 2,3 Westpac Banking Corp. 1.093% 1/27/17 150,000 150,029 2,3 Westpac Banking Corp. 1.135% 3/9/17 80,000 80,040 2,3 Westpac Banking Corp. 1.003% 4/27/17 200,000 199,986 2,3 Westpac Banking Corp. 1.143% 5/26/17 82,750 82,786 Foreign Governments (2.1%) 3 CDP Financial Inc. 0.983% 1/11/17 31,000 30,963 3 CDP Financial Inc. 1.003% 1/13/17 56,000 55,929 3 CDP Financial Inc. 1.003% 1/17/17 25,000 24,965 3 CDP Financial Inc. 0.801% 1/25/17 12,500 12,484 3 CDP Financial Inc. 1.146% 3/7/17 17,000 16,942 3 CDP Financial Inc. 1.197%–1.238% 3/17/17 30,000 29,885 3 CDP Financial Inc. 1.207% 3/30/17 15,000 14,938 3 CDP Financial Inc. 1.217%–1.228% 4/3/17 39,000 38,831 4 CPPIB Capital Inc. 0.701% 1/6/17 52,750 52,713 4 CPPIB Capital Inc. 0.706% 1/9/17 60,750 60,702 Export Development Canada 0.701% 2/1/17 15,000 14,983 Export Development Canada 0.701% 2/2/17 30,250 30,212 3 Ontario Teachers' Finance Trust 1.187% 2/2/17 50,000 49,887 3 Ontario Teachers' Finance Trust 1.228% 5/10/17 7,500 7,456 3 Ontario Teachers' Finance Trust 1.239% 5/19/17 30,400 30,216 4 PSP Capital Inc. 0.842% 1/5/17 39,000 38,966 4 PSP Capital Inc. 0.842% 1/6/17 73,500 73,433 4 PSP Capital Inc. 0.842% 1/9/17 137,000 136,866 4 PSP Capital Inc. 0.862% 1/12/17 67,000 66,930 4 PSP Capital Inc. 0.873% 1/17/17 78,500 78,410 4 PSP Capital Inc. 0.852% 1/23/17 10,000 9,987 4 PSP Capital Inc. 0.842% 1/24/17 24,250 24,217 4 PSP Capital Inc. 0.852% 1/26/17 32,000 31,955 4 PSP Capital Inc. 0.842% 1/30/17 45,000 44,933 4 PSP Capital Inc. 0.822% 1/31/17 12,750 12,731 4 PSP Capital Inc. 0.822% 2/1/17 20,750 20,719 PSP Capital Inc. 0.802% 2/3/17 18,500 18,472 4 PSP Capital Inc. 0.862% 2/22/17 7,750 7,734 Foreign Industrial (2.3%) Nestle Finance International Ltd. 0.782% 1/13/17 195,500 195,308 Nestle Finance International Ltd. 0.843% 2/21/17 195,750 195,466 3 Siemens Capital Co. LLC 0.691% 12/28/16 137,200 137,121 3 Total Capital Canada Ltd. 0.400% 12/1/16 160,000 159,998 3 Total Capital Canada Ltd. 0.701% 12/14/16 300,000 299,922 3 Total Capital Canada Ltd. 0.691% 12/19/16 72,000 71,974 Toyota Credit Canada Inc. 0.905% 12/9/16 45,000 44,990 3 Unilever Capital Corp. 0.330% 12/1/16 35,000 35,000 Industrial (3.8%) Caterpillar Financial Services Corp. 0.530% 12/5/16 44,000 43,998 3 Colgate-Palmolive Co. 0.310%–0.320% 12/1/16 282,000 281,997 3 Emerson Electric Co. 0.440% 12/2/16 80,000 79,999 3 Emerson Electric Co. 0.440% 12/5/16 40,000 39,998 Exxon Mobil Corp. 0.340%–0.345% 12/5/16 245,000 244,990 GE Capital Treasury Services US LLC 0.360% 12/5/16 200,000 199,992 General Electric Co. 0.360% 12/5/16 200,000 199,992 General Electric Co. 0.350% 12/7/16 63,750 63,745 3 Henkel of America Inc. 0.731% 12/6/16 17,000 16,999 3 Henkel of America Inc. 0.761% 1/3/17 15,500 15,488 3 Microsoft Corp. 0.852% 3/6/17 279,250 278,530 3 Microsoft Corp. 0.882% 3/13/17 200,000 199,478 3 Novartis Finance Corp. 0.390% 12/7/16 35,500 35,497 3 Wal-Mart Stores, Inc. 0.340%–0.370% 12/5/16 182,000 181,993 Total Commercial Paper (Cost $12,670,335) Certificates of Deposit (37.2%) Domestic Banks (6.1%) Citibank NA 0.780% 2/1/17 492,750 492,745 2 HSBC Bank USA NA 1.133% 2/1/17 261,000 261,057 2 HSBC Bank USA NA 1.133% 3/6/17 146,250 146,298 2 HSBC Bank USA NA 1.140% 4/3/17 107,000 107,050 2 HSBC Bank USA NA 1.162% 4/19/17 99,000 99,047 2 HSBC Bank USA NA 1.140% 5/3/17 123,000 123,066 2 HSBC Bank USA NA 1.142% 5/4/17 52,250 52,279 2 HSBC Bank USA NA 1.000% 6/5/17 78,250 78,245 2 JPMorgan Chase Bank NA 1.112% 4/21/17 19,500 19,497 2 JPMorgan Chase Bank NA 1.084% 5/2/17 27,500 27,497 2 State Street Bank & Trust Co. 0.984% 5/25/17 490,000 489,941 2 Wells Fargo Bank NA 1.044% 2/1/17 40,000 40,008 Wells Fargo Bank NA 1.060% 2/1/17 161,000 161,143 2 Wells Fargo Bank NA 1.116% 3/22/17 450,000 450,180 2 Wells Fargo Bank NA 1.062% 4/25/17 275,000 275,058 2 Wells Fargo Bank NA 1.076% 5/2/17 125,000 125,014 2 Wells Fargo Bank NA 0.990% 5/4/17 70,000 70,005 Yankee Certificates of Deposit (31.1%) Australia & New Zealand Banking Group Ltd. (New York Branch) 0.950% 2/1/17 30,000 30,008 Australia & New Zealand Banking Group Ltd. (New York Branch) 0.950% 2/1/17 24,000 24,006 Bank of Montreal (Chicago Branch) 0.900% 12/21/16 125,000 125,018 2 Bank of Montreal (Chicago Branch) 0.930% 1/3/17 250,000 250,017 Bank of Montreal (Chicago Branch) 0.990% 1/19/17 228,000 228,100 Bank of Montreal (Chicago Branch) 0.990% 1/20/17 151,000 151,065 2 Bank of Montreal (Chicago Branch) 1.153% 1/27/17 100,000 100,037 Bank of Montreal (Chicago Branch) 1.100% 2/2/17 35,500 35,528 2 Bank of Montreal (Chicago Branch) 1.123% 3/7/17 188,500 188,624 2 Bank of Nova Scotia (Houston Branch) 0.923% 1/5/17 150,000 149,994 2 Bank of Nova Scotia (Houston Branch) 1.132% 2/16/17 150,000 149,985 2 Bank of Nova Scotia (Houston Branch) 1.150% 3/3/17 125,000 124,991 2 Bank of Nova Scotia (Houston Branch) 1.143% 3/6/17 150,000 149,985 2 Bank of Nova Scotia (Houston Branch) 1.108% 3/14/17 150,000 149,982 2 Bank of Nova Scotia (Houston Branch) 1.062% 4/4/17 300,000 299,964 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.450% 12/2/16 86,000 86,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.950% 12/16/16 120,000 120,023 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.020% 1/18/17 250,000 250,107 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.000% 1/24/17 105,000 105,042 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.020% 2/6/17 250,000 250,092 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 1.020% 2/27/17 150,000 150,054 BNP Paribas SA (New York Branch) 0.440% 12/6/16 445,000 445,000 BNP Paribas SA (New York Branch) 0.420% 12/7/16 539,000 539,000 Canadian Imperial Bank of Commerce (New York Branch) 0.400% 12/6/16 200,000 200,000 2 Canadian Imperial Bank of Commerce (New York Branch) 0.933% 1/5/17 200,000 200,020 2 Canadian Imperial Bank of Commerce (New York Branch) 1.150% 2/17/17 175,000 175,096 2 Canadian Imperial Bank of Commerce (New York Branch) 1.108% 3/14/17 75,000 75,047 2 Canadian Imperial Bank of Commerce (New York Branch) 1.022% 4/4/17 300,000 300,132 2 Canadian Imperial Bank of Commerce (New York Branch) 0.923% 5/3/17 45,000 45,003 2 Canadian Imperial Bank of Commerce (New York Branch) 0.977% 5/30/17 200,000 199,978 Credit Industriel et Commercial (New York Branch) 0.430% 12/5/16 120,000 120,000 Credit Industriel et Commercial (New York Branch) 0.430% 12/6/16 820,000 820,000 Credit Suisse AG (New York Branch) 0.950% 12/5/16 134,250 134,251 Credit Suisse AG (New York Branch) 0.940% 12/9/16 244,000 244,012 DNB Bank ASA (New York Branch) 0.420% 12/7/16 530,000 530,000 DNB Bank ASA (New York Branch) 0.870% 1/19/17 495,000 495,119 Natixis (New York Branch) 0.430% 12/5/16 525,000 525,000 Natixis (New York Branch) 0.440% 12/6/16 415,000 415,000 Nordea Bank Finland plc (New York Branch) 0.410% 12/7/16 324,000 324,000 2 Nordea Bank Finland plc (New York Branch) 1.083% 3/1/17 250,000 249,998 2 Nordea Bank Finland plc (New York Branch) 1.085% 3/8/17 150,000 149,993 2 Royal Bank of Canada (New York Branch) 0.923% 1/5/17 250,000 250,005 2 Royal Bank of Canada (New York Branch) 1.118% 1/23/17 200,000 199,974 2 Royal Bank of Canada (New York Branch) 0.933% 2/1/17 250,000 250,007 2 Royal Bank of Canada (New York Branch) 1.150% 2/17/17 150,000 150,066 2 Royal Bank of Canada (New York Branch) 1.060% 4/3/17 250,000 250,100 Skandinaviska Enskilda Banken AB (New York Branch) 0.410% 12/6/16 490,000 490,000 Skandinaviska Enskilda Banken AB (New York Branch) 0.410% 12/7/16 300,000 300,000 Skandinaviska Enskilda Banken AB (New York Branch) 0.980% 2/28/17 80,500 80,520 Sumitomo Mitsui Banking Corp. (New York Branch) 1.050% 1/17/17 100,000 100,047 Sumitomo Mitsui Banking Corp. (New York Branch) 1.060% 1/17/17 22,500 22,511 Sumitomo Mitsui Banking Corp. (New York Branch) 1.030% 1/27/17 193,000 193,081 2 Svenska HandelsBanken (New York Branch) 1.020% 1/17/17 175,000 174,988 2 Svenska HandelsBanken (New York Branch) 1.153% 1/27/17 150,000 149,993 2 Svenska HandelsBanken (New York Branch) 1.122% 2/16/17 225,000 224,978 Svenska HandelsBanken (New York Branch) 0.980% 3/2/17 100,000 100,017 2 Svenska HandelsBanken (New York Branch) 1.098% 3/14/17 100,000 99,988 2 Svenska HandelsBanken (New York Branch) 0.953% 5/2/17 145,000 144,993 2 Svenska HandelsBanken (New York Branch) 1.072% 5/4/17 200,000 199,972 2 Svenska HandelsBanken (New York Branch) 1.073% 5/26/17 125,000 124,990 Swedbank AB (New York Branch) 0.420% 12/2/16 210,000 210,000 Swedbank AB (New York Branch) 0.410% 12/6/16 300,000 300,000 2 Swedbank AB (New York Branch) 1.132% 2/16/17 400,000 400,200 Swedbank AB (New York Branch) 0.840% 2/21/17 250,000 250,003 2 Swedbank AB (New York Branch) 0.902% 5/22/17 250,000 249,968 2 Toronto Dominion Bank (New York Branch) 0.955% 12/19/16 91,000 90,995 2 Toronto Dominion Bank (New York Branch) 0.968% 12/23/16 200,000 199,990 2 Toronto Dominion Bank (New York Branch) 1.116% 1/30/17 250,000 250,025 Toronto Dominion Bank (New York Branch) 1.110% 2/2/17 214,000 214,190 2 Toronto Dominion Bank (New York Branch) 1.192% 3/21/17 175,000 175,032 2 Westpac Banking Corp. (New York Branch) 1.283% 9/28/17 68,500 68,659 2 Westpac Banking Corp. (New York Branch) 1.286% 9/29/17 198,000 198,461 Total Certificates of Deposit (Cost $18,434,364) Other Notes (1.2%) Bank of America NA 0.890% 12/9/16 63,000 63,008 Bank of America NA 0.950% 1/4/17 67,000 67,032 Bank of America NA 0.950% 1/11/17 245,000 245,142 Bank of America NA 0.920% 2/1/17 87,750 87,814 Bank of America NA 0.920% 2/23/17 60,800 60,861 Bank of America NA 0.890% 3/1/17 78,250 78,319 Total Other Notes (Cost $601,800) Repurchase Agreement (10.3%) Federal Reserve Bank of New York (Dated 11/30/16, Repurchase Value $5,092,035,000 collateralized by U.S. Treasury Note/Bond 0.875%-2.750%, 7/30/19-11/15/42, with a value of $5,092,035,000) (Cost $5,092,000) 0.250% 12/1/16 5,092,000 5,092,000 Tax-Exempt Municipal Bonds (2.0%) 5 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.550% 12/7/16 25,000 25,000 5 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.580% 12/7/16 12,000 12,000 5 Big Bear Lake CA Industrial Revenue (Southwest Gas Corp. Project) VRDO 0.580% 12/7/16 12,200 12,200 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.500% 12/7/16 28,500 28,500 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.500% 12/7/16 35,000 35,000 5 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.550% 12/7/16 4,500 4,500 5 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.550% 12/7/16 6,800 6,800 5 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.520% 12/7/16 7,400 7,400 5 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) 0.570% 12/7/16 6,500 6,500 5 Clark County NV Airport Improvement Revenue VRDO 0.570% 12/7/16 10,000 10,000 5 Clark County NV Airport Improvement Revenue VRDO 0.590% 12/7/16 33,500 33,500 5 Connecticut Health & Educational Facilities Authority Revenue (Yale-New Haven Hospital Inc.) VRDO 0.570% 12/7/16 9,500 9,500 Curators of the University of Missouri System Facilities Revenue VRDO 0.520% 12/7/16 82,285 82,285 5 East Baton Rouge Parish LA Sales Tax Revenue VRDO 0.570% 12/7/16 18,365 18,365 5 Emmaus PA General Authority Revenue VRDO 0.580% 12/7/16 5,300 5,300 5 Greenville County SC Hospital System Revenue VRDO 0.560% 12/7/16 8,250 8,250 5 Illinois Educational Facilities Authority Revenue (University of Chicago) VRDO 0.550% 12/1/16 7,200 7,200 5 Illinois Finance Authority Revenue (Carle Healthcare System) VRDO 0.560% 12/7/16 7,500 7,500 5 Illinois Finance Authority Revenue (Ingalls Health System Obligated Group) VRDO 0.530% 12/7/16 12,900 12,900 5 Illinois Finance Authority Revenue (North Park University) VRDO 0.570% 12/7/16 7,000 7,000 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.510% 12/7/16 7,000 7,000 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.570% 12/7/16 9,250 9,250 5 Illinois Finance Authority Revenue (University of Chicago Medical Center) VRDO 0.550% 12/1/16 14,400 14,400 5 Illinois Toll Highway Authority Revenue VRDO 0.540% 12/7/16 15,000 15,000 5 Indiana Finance Auth. Hosp. Rev. (Parkview Health) VRDO 0.570% 12/7/16 6,200 6,200 5 Jacksonville FL Capital Project Revenue VRDO 0.540% 12/7/16 13,250 13,250 5 Livermore CA COP VRDO 0.510% 12/7/16 10,100 10,100 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.530% 12/7/16 10,000 10,000 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.570% 12/7/16 7,000 7,000 5 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.520% 12/7/16 4,500 4,500 Maryland Economic Development Corp. Revenue (Howard Hughes Medical Institute) VRDO 0.530% 12/7/16 14,250 14,250 Massachusetts Health & Educ. Fac. Auth. Rev. (Partners Healthcare System) VRDO 0.520% 12/7/16 6,200 6,200 5 Massachusetts Health & Educational Facilities Authority Revenue VRDO 0.530% 12/1/16 6,100 6,100 5 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Louis University) VRDO 0.540% 12/1/16 6,250 6,250 5 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Co.) VRDO 0.550% 12/7/16 14,700 14,700 5 New York City NY GO VRDO 0.570% 12/7/16 47,450 47,450 5 New York City NY Housing Finance Agency Service Contract Revenue VRDO 0.530% 12/7/16 5,000 5,000 5 New York Metropolitan Transportation Authority Revenue VRDO 0.520% 12/7/16 5,500 5,500 5 New York Metropolitan Transportation Authority Revenue VRDO 0.550% 12/7/16 3,900 3,900 5 New York State Dormitory Authority Revenue (City University System) VRDO 0.530% 12/7/16 41,500 41,500 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.520% 12/7/16 5,000 5,000 5 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.550% 12/7/16 7,500 7,500 5 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.550% 12/7/16 5,000 5,000 5 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.440% 12/7/16 15,700 15,700 5 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.570% 12/7/16 20,500 20,500 5 New York State Housing Finance Agency Housing Revenue (900 8th Avenue) VRDO 0.570% 12/7/16 8,000 8,000 5 New York State Housing Finance Agency Housing Revenue (East 92nd Street) VRDO 0.540% 12/7/16 12,250 12,250 5 New York State Housing Finance Agency Housing Revenue (Riverside Center 2) VRDO 0.570% 12/7/16 10,750 10,750 5 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.530% 12/7/16 7,000 7,000 5,6 North Broward FL Hospital District Revenue VRDO 0.550% 12/7/16 16,750 16,750 5 North Texas Tollway Authority System Revenue VRDO 0.570% 12/7/16 31,250 31,250 Ohio Infrastructure Improvement GO VRDO 0.560% 12/7/16 6,400 6,400 5 Olathe KS Health Facilities Revenue (Olathe Medical Center) VRDO 0.590% 12/1/16 5,000 5,000 5 Onondaga County NY Trust For Cultural Resources Revenue (Syracuse University Project) VRDO 0.580% 12/7/16 7,000 7,000 5 Orange County CA Water District COP VRDO 0.540% 12/7/16 18,000 18,000 5 Pasadena CA COP VRDO 0.530% 12/7/16 10,700 10,700 5 Rhode Island Health & Educational Building Corp. Higher Education Facilities Revenue (Rhode Island School of Design) VRDO 0.540% 12/7/16 7,700 7,700 5 Riverside CA COP VRDO 0.510% 12/7/16 36,080 36,080 5 San Francisco CA City & County International Airport Revenue VRDO 0.560% 12/7/16 18,000 18,000 5 Southern California Public Power Authority Revenue (Magnolia Power Project) VRDO 0.530% 12/7/16 12,000 12,000 5 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.530% 12/1/16 3,750 3,750 5 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.530% 12/7/16 11,500 11,500 University of Texas Permanent University Fund Revenue VRDO 0.510% 12/7/16 23,750 23,750 University of Texas Permanent University Fund Revenue VRDO 0.540% 12/7/16 42,000 42,000 5 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) VRDO 0.540% 12/7/16 4,000 4,000 5 Vermont Educational & Health Buildings Financing Agency Revenue (Norwich University Project) VRDO 0.540% 12/7/16 12,250 12,250 5 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.530% 12/1/16 6,500 6,500 5 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.530% 12/7/16 37,000 37,000 Total Tax-Exempt Municipal Bonds (Cost $988,580) Corporate Bonds (0.2%) Industrial (0.2%) 2 Toyota Motor Credit Corp. (Cost $100,000) 1.212% 4/24/17 100,000 100,066 Taxable Municipal Bonds (0.8%) 4,5 BlackRock Municipal Bond Trust TOB VRDO 0.600% 12/1/16 15,110 15,110 4,5 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.600% 12/1/16 9,915 9,915 4,5 BlackRock Municipal Income Trust II TOB VRDO 0.600% 12/1/16 38,900 38,900 4,5 BlackRock Municipal Income Trust TOB VRDO 0.600% 12/1/16 54,000 54,000 4,5 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.600% 12/1/16 12,635 12,635 4,5 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.600% 12/1/16 22,990 22,990 4,5 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.600% 12/1/16 25,500 25,500 4,5 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.600% 12/1/16 10,955 10,955 4,5 BlackRock MuniVest Fund II, Inc. TOB VRDO 0.600% 12/1/16 30,950 30,950 4,5 BlackRock MuniVest Fund, Inc. TOB VRDO 0.600% 12/1/16 46,000 46,000 4,5 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.600% 12/1/16 13,360 13,360 4,5 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.600% 12/1/16 32,000 32,000 4,5 BlackRock Strategic Municipal Trust TOB VRDO 0.600% 12/1/16 4,855 4,855 5 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.560% 12/7/16 7,500 7,500 4 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.650% 12/7/16 2,855 2,855 4 Massachusetts Transportation Fund Revenue TOB VRDO 0.650% 12/7/16 2,800 2,800 5 New York State Housing Finance Agency Housing Revenue VRDO 0.580% 12/7/16 37,000 37,000 5 New York State Housing Finance Agency Housing Revenue VRDO 0.580% 12/7/16 13,000 13,000 4 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.650% 12/7/16 3,500 3,500 University of Texas System Revenue Financing System Revenue VRDO 0.510% 12/7/16 7,000 7,000 Total Taxable Municipal Bonds (Cost $390,825) Total Investments (104.0%) (Cost $51,592,743) Other Assets and Liabilities-Net (-4.0%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 Adjustable-rate security. 3 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At November 30, 2016, the aggregate value of these securities was $9,130,520,000, representing 18.4% of net assets. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, the aggregate value of these securities was $986,621,000, representing 2.0% of net assets. 5 Scheduled principal and interest payments are guaranteed by bank letter of credit. 6 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. COP—Certificate of Participation. GO—General Obligation Bond. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2016, 100% of the market value of the fund's investments was determined based on Level 2 inputs. C. At November 30, 2016, the cost of investment securities for tax purposes was $51,592,743,000. Net unrealized depreciation of investment securities for tax purposes was $4,233,000, consisting of unrealized gains of $5,963,000 on securities that had risen in value since their purchase and $1,730,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Municipal Cash Management Fund Schedule of Investments (unaudited) As of November 30, 2016 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (95.9%) Alabama (0.6%) Tuscaloosa County AL Industrial Development Authority Gulf Opportunity Zone Revenue (Hunt Refining Project) VRDO 0.570% 12/7/16 LOC 14,600 14,600 Arizona (0.8%) 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.620% 12/7/16 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.670% 12/7/16 4,000 4,000 1 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue TOB VRDO 0.650% 12/7/16 7,350 7,350 California (2.9%) California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.520% 12/1/16 LOC 22,800 22,800 Chino Basin Regional Financing Authority California Revenue (Inland Empire Utilities Agency) VRDO 0.540% 12/7/16 LOC 4,365 4,365 Los Angeles CA TRAN 3.000% 6/29/17 23,500 23,792 Los Angeles County CA TRAN 3.000% 6/30/17 15,000 15,187 Orange County CA Improvement Bonds Revenue VRDO 0.560% 12/7/16 LOC 5,100 5,100 Colorado (2.8%) Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.540% 12/1/16 LOC 3,930 3,930 Colorado General Fund Revenue 2.000% 6/27/17 9,000 9,057 Colorado General Fund Revenue 3.000% 6/27/17 17,000 17,214 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.580% 12/7/16 5,700 5,700 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.570% 12/7/16 8,300 8,300 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.550% 12/7/16 9,760 9,760 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.580% 12/7/16 5,975 5,975 Holland Creek CO Metropolitan District Revenue VRDO 0.560% 12/7/16 LOC 7,425 7,425 Connecticut (2.1%) 1 Connecticut GO TOB VRDO 0.580% 12/1/16 10,700 10,700 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.580% 12/7/16 16,925 16,925 1 Connecticut Health and Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.580% 12/1/16 5,950 5,950 Hartford County CT Metropolitan District BAN 2.000% 12/1/16 17,500 17,500 Delaware (0.1%) Delaware River & Bay Authority New Jersey Revenue VRDO 0.560% 12/7/16 LOC 3,000 3,000 District of Columbia (3.2%) District of Columbia Revenue (MedStar Health, Inc.) VRDO 0.550% 12/1/16 LOC 25,400 25,400 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.550% 12/7/16 LOC 6,790 6,790 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.580% 12/7/16 5,935 5,935 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.580% 12/7/16 8,965 8,965 Metropolitan Washington DC/VA Airports Authority Airport System Revenue VRDO 0.580% 12/1/16 LOC 29,760 29,760 Florida (2.1%) 1 Florida Education System University System Improvement Revenue TOB VRDO 0.600% 12/7/16 9,985 9,985 1 Greater Orlando Aviation Authority Florida Airport Facilities Revenue TOB VRDO 0.580% 12/7/16 5,000 5,000 1 Jacksonville FL Special Revenue TOB VRDO 0.580% 12/7/16 3,900 3,900 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.580% 12/7/16 4,700 4,700 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.670% 12/7/16 11,405 11,405 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.560% 12/7/16 LOC 4,800 4,800 1 Orange County FL School Board COP TOB VRDO 0.650% 12/7/16 7,500 7,500 1 Orange County FL School Board COP TOB VRDO 0.650% 12/7/16 3,750 3,750 Georgia (2.5%) 1 Atlanta GA Water & Wastewater Revenue TOB VRDO 0.580% 12/7/16 8,015 8,015 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.560% 12/7/16 LOC 7,100 7,100 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.580% 12/7/16 11,415 11,415 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.600% 12/7/16 4,000 4,000 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.530% 12/7/16 29,250 29,250 Illinois (5.4%) Illinois Educational Facilities Authority (Pooled Financing Program) CP 0.630% 1/23/17 LOC 28,954 28,954 Illinois Educational Facilities Authority Revenue (University of Chicago) VRDO 0.550% 12/7/16 23,534 23,534 Illinois Finance Authority Revenue (Bradley University) VRDO 0.550% 12/7/16 LOC 10,000 10,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.550% 12/7/16 LOC 12,600 12,600 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.540% 12/1/16 5,100 5,100 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.540% 12/1/16 22,400 22,400 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.550% 12/7/16 29,330 29,330 Indiana (2.2%) 1 Crown Point IN Multi-School Building Corp. Mortgage Revenue TOB VRDO 0.560% 12/7/16 LOC 12,285 12,285 Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.580% 12/7/16 LOC 1,200 1,200 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.540% 12/7/16 LOC 12,000 12,000 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.550% 12/7/16 LOC 21,900 21,900 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.570% 12/7/16 5,825 5,825 Kentucky (0.6%) Louisville & Jefferson County KY Metropolitan Government Health System Revenue (Norton Healthcare Obligated Group) VRDO 0.540% 12/1/16 LOC 13,965 13,965 Louisiana (0.2%) Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.550% 12/7/16 LOC 5,405 5,405 Maryland (0.5%) Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.570% 12/7/16 LOC 6,800 6,800 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.670% 12/7/16 5,000 5,000 Massachusetts (2.3%) Massachusetts GO 2.000% 5/22/17 17,000 17,093 Massachusetts GO 2.000% 6/26/17 13,000 13,084 1 Massachusetts GO TOB VRDO 0.580% 12/1/16 LOC 4,100 4,100 1 Massachusetts GO TOB VRDO 0.580% 12/1/16 LOC 20,600 20,600 Michigan (1.5%) Green Lake Township MI Economic Development Corp.Revenue (Interlochen Center for the Arts Project) VRDO 0.540% 12/1/16 LOC 19,700 19,700 1 Michigan Finance Authority Hospital Revenue Bonds (Trinity Health Credit Group) TOB VRDO 0.580% 12/7/16 LOC 16,500 16,500 Minnesota (0.3%) 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.580% 12/7/16 LOC 6,900 6,900 Mississippi (1.4%) Jackson County MS Pollution Control Revenue (Chevron USA Inc.) VRDO 0.550% 12/1/16 9,795 9,795 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.550% 12/1/16 3,400 3,400 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.550% 12/1/16 7,000 7,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.550% 12/1/16 6,800 6,800 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.550% 12/1/16 6,300 6,300 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.560% 12/7/16 1,725 1,725 Missouri (1.1%) Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.540% 12/1/16 13,870 13,870 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.560% 12/7/16 8,120 8,120 Nodaway County MO Industrial Development Authority Educational Facilities Revenue (Northwest Foundation Inc.) VRDO 0.540% 12/7/16 LOC 5,015 5,015 Multiple States (5.6%) 1 Nuveen AMT-Free Municipal Income Fund VRDP VRDO 0.660% 12/7/16 LOC 32,000 32,000 1 Nuveen AMT-Free Quality Municipal Income Fund VRDP VRDO 0.640% 12/7/16 LOC 15,000 15,000 1 Nuveen Enhanced AMT-Free Municipal Credit Opportunities Fund VRDP VRDO 0.640% 12/7/16 LOC 27,500 27,500 1 Nuveen Enhanced AMT-Free Municipal Credit Opportunities Fund VRDP VRDO 0.660% 12/7/16 31,500 31,500 1 Nuveen Enhanced AMT-Free Municipal Credit Opportunities Fund VRDP VRDO 0.660% 12/7/16 31,500 31,500 Nebraska (2.7%) Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.550% 12/7/16 66,535 66,535 New Jersey (3.8%) Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.160% 12/1/16 200 200 Hudson County NJ Improvement Authority Essential Purpose Pooled Governmental Loan Revenue VRDO 0.530% 12/7/16 LOC 2,200 2,200 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.570% 12/7/16 LOC 2,000 2,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.600% 12/1/16 LOC 22,100 22,100 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.550% 12/7/16 LOC 6,900 6,900 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) VRDO 0.570% 12/7/16 LOC 3,600 3,600 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.520% 12/7/16 LOC 27,300 27,300 1 Rutgers State University New Jersey Revenue TOB VRDO 0.590% 12/7/16 1,000 1,000 Rutgers State University New Jersey Revenue VRDO 0.420% 12/1/16 900 900 Rutgers State University New Jersey Revenue VRDO 0.430% 12/1/16 26,200 26,200 New Mexico (2.0%) New Mexico Finance Authority Transportation Revenue VRDO 0.530% 12/7/16 LOC 43,000 43,000 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.570% 12/7/16 5,400 5,400 New York (21.7%) Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.590% 12/7/16 LOC 2,425 2,425 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.540% 12/7/16 10,625 10,625 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.560% 12/7/16 34,000 34,000 New York City NY GO VRDO 0.540% 12/1/16 LOC 9,395 9,395 New York City NY GO VRDO 0.570% 12/1/16 LOC 19,775 19,775 New York City NY GO VRDO 0.570% 12/1/16 LOC 5,400 5,400 New York City NY GO VRDO 0.540% 12/7/16 LOC 3,700 3,700 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (West 26th Street Development) VRDO 0.560% 12/7/16 LOC 4,270 4,270 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (West 26th Street Development) VRDO 0.560% 12/7/16 LOC 14,530 14,530 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.570% 12/7/16 35,600 35,600 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.570% 12/7/16 LOC 25,000 25,000 New York City NY Housing Finance Agency Revenue (211 North End Avenue) VRDO 0.570% 12/7/16 LOC 11,600 11,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.550% 12/1/16 29,650 29,650 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.600% 12/1/16 9,125 9,125 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.600% 12/1/16 8,120 8,120 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.610% 12/1/16 10,000 10,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.570% 12/7/16 6,500 6,500 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.590% 12/7/16 12,800 12,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.550% 12/1/16 18,400 18,400 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.590% 12/1/16 10,000 10,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.570% 12/1/16 3,725 3,725 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.550% 12/7/16 LOC 5,550 5,550 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.570% 12/1/16 LOC 20,535 20,535 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.550% 12/7/16 LOC 15,800 15,800 New York Metropolitan Transportation Authority Revenue VRDO 0.550% 12/1/16 LOC 12,105 12,105 New York Metropolitan Transportation Authority Revenue VRDO 0.580% 12/1/16 LOC 5,200 5,200 New York Metropolitan Transportation Authority Revenue VRDO 0.540% 12/7/16 LOC 2,100 2,100 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.580% 12/7/16 6,250 6,250 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.560% 12/7/16 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.570% 12/7/16 LOC 19,190 19,190 New York State Housing Finance Agency Revenue (Riverside Center) VRDO 0.560% 12/7/16 LOC 7,000 7,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.560% 12/7/16 10,000 10,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.560% 12/7/16 LOC 19,780 19,780 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.640% 12/7/16 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.640% 12/7/16 LOC 34,200 34,200 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.640% 12/7/16 LOC 24,500 24,500 Port Authority of New York & New Jersey Revenue CP 0.840% 12/8/16 7,890 7,890 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.580% 12/7/16 7,775 7,775 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.590% 12/7/16 15,190 15,190 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.580% 12/7/16 LOC 6,075 6,075 North Carolina (1.3%) Charlotte NC Airport Revenue VRDO 0.540% 12/7/16 LOC 6,950 6,950 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.610% 12/7/16 LOC 2,785 2,785 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.560% 12/7/16 LOC 17,240 17,240 Raleigh Durham NC Airport Authority Revenue VRDO 0.530% 12/7/16 LOC 5,470 5,470 Ohio (7.5%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.600% 12/1/16 LOC 1,200 1,200 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.550% 12/7/16 8,000 8,000 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.550% 12/7/16 1,650 1,650 Columbus OH GO VRDO 0.520% 12/7/16 10,815 10,815 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.550% 12/7/16 LOC 12,155 12,155 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.550% 12/7/16 LOC 6,310 6,310 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.550% 12/7/16 LOC 15,120 15,120 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.550% 12/7/16 LOC 1,755 1,755 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.550% 12/7/16 9,785 9,785 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.560% 12/7/16 LOC 7,000 7,000 Ohio Air Quality Development Authority Revenue (TimkenSteel Project) VRDO 0.560% 12/7/16 LOC 8,800 8,800 Ohio Common Schools GO VRDO 0.520% 12/7/16 9,935 9,935 Ohio Common Schools GO VRDO 0.560% 12/7/16 15,445 15,445 Ohio GO VRDO 0.560% 12/7/16 1,575 1,575 Ohio GO VRDO 0.560% 12/7/16 19,140 19,140 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.540% 12/1/16 13,550 13,550 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.580% 12/7/16 10,400 10,400 Ohio State University General Receipts Revenue VRDO 0.540% 12/7/16 22,235 22,235 Ohio State University General Receipts Revenue VRDO 0.540% 12/7/16 7,500 7,500 Oregon (1.0%) Oregon GO (Veterans Welfare) VRDO 0.570% 12/7/16 6,085 6,085 Oregon TAN 2.000% 6/30/17 17,500 17,616 Pennsylvania (6.7%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.530% 12/1/16 17,900 17,900 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.600% 12/1/16 14,000 14,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.570% 12/7/16 9,900 9,900 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.570% 12/7/16 17,900 17,900 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.570% 12/7/16 10,300 10,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.520% 12/7/16 LOC 30,810 30,810 Emmaus PA General Authority Revenue VRDO 0.550% 12/7/16 LOC 28,480 28,480 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.490% 12/1/16 4,015 4,015 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.490% 12/1/16 6,300 6,300 Montgomery County PA GO VRDO 0.510% 12/1/16 5,700 5,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.530% 12/1/16 11,700 11,700 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.550% 12/7/16 LOC 4,500 4,500 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) VRDO 0.550% 12/7/16 2,250 2,250 Texas (4.0%) 1 Cypress-Fairbanks TX Independent School District GO TOB VRDO 0.580% 12/1/16 4,795 4,795 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.580% 12/7/16 11,705 11,705 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.550% 12/1/16 32,200 32,200 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.550% 12/1/16 21,660 21,660 Houston TX Utility System Revenue VRDO 0.570% 12/7/16 LOC 5,125 5,125 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.580% 12/7/16 5,000 5,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.570% 12/7/16 LOC 5,750 5,750 Texas Transportation Commission Mobility Fund GO VRDO 0.580% 12/7/16 6,400 6,400 Waco TX Education Finance Corp. Revenue (Baylor University) VRDO 0.570% 12/7/16 LOC 5,000 5,000 Utah (1.1%) Emery County UT Pollution Control Revenue (PacifiCorp Projects) VRDO 0.580% 12/7/16 LOC 13,470 13,470 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.540% 12/1/16 885 885 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) VRDO 0.540% 12/7/16 LOC 11,970 11,970 Vermont (0.2%) Vermont Housing Finance Agency Revenue VRDO 0.600% 12/7/16 3,735 3,735 Virginia (0.2%) 1 University of Virginia Revenue TOB VRDO 0.580% 12/7/16 4,515 4,515 Washington (1.7%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.570% 12/7/16 6,845 6,845 1 King County WA Sewer Revenue TOB VRDO 0.580% 12/7/16 6,950 6,950 1 Seattle WA Water System Revenue TOB VRDO 0.570% 12/7/16 5,060 5,060 1 Washington GO TOB VRDO 0.580% 12/7/16 17,785 17,785 1 Washington GO TOB VRDO 0.580% 12/7/16 5,030 5,030 West Virginia (0.6%) West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.540% 12/7/16 LOC 15,795 15,795 Wisconsin (3.2%) Madison WI Metropolitan School District Revenue 2.000% 9/7/17 15,000 15,113 Wisconsin GO (Extendible) CP 1.010% 7/2/17 30,589 30,590 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.580% 12/7/16 13,500 13,500 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.580% 12/1/16 LOC 19,110 19,110 Total Investments (95.9%) (Cost $2,335,595) Other Assets and Liabilities-Net (4.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, the aggregate value of these securities was $560,315,000, representing 23.0% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT  Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2016, 100% of the market value of the fund's investments was determined based on Level 2 inputs. C. At November 30, 2016, the cost of investment securities for tax purposes was $2,335,595,000. Net unrealized depreciation of investment securities for tax purposes was $131,000, consisting of unrealized gains of $1,000 on securities that had risen in value since their purchase and $132,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDCMT FUNDS /s/ F. WILLIAM MCNABB III* By: F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDCMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 17, 2017 VANGUARDCMT FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 17, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
